DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/2/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over  Otsuka et al. (US Pub. No. 2013/0104625 A1).

Regarding claim 1, Otsuka teaches a sensor element for a gas sensor (a gas sensor element 100C for a gas sensor 1 shown in Fig.7 [para. 0108]), said sensor element comprising:
an element base being a ceramic structure, said element base having an end surface having a gas inlet through which a measurement gas is introduced into said element base, and including a sensing part for sensing a gas component to be measured and a heater for heating said sensor element (Fig. 7 shows an element base being a ceramic structure wherein the inner porous layer 21C is directly on the surface of a laminate of the detection element 300C and the heater 200C, and the outer porous layer 23C covers a forward end portion of the sensor element 100C [paras. 0108-0111, 0123]. The heater has an insulating ceramic body [para. 0015]. The element base has an end surface (the surface between the inner porous layer 21C and the diffusion resistor 115C, as shown by the red line in the following annotated Fig.7 of Otsuka) having a gas inlet through which a measurement gas is introduced into said element base (the front portion of the diffusion resistor 115C corresponds to the gas inlet; a measurement gas is introduced from ambient atmosphere though the outer layer 21C, inner layer 23C, and the diffusion resistor 115C into the element base [para. 0117], as shown by the arrow in the following annotated Fig.7 of Otsuka), and including a sensing part (the detection element 300C in Fig 7 [para. 0112]) for sensing NOx concentration [para. 0024]), and a heater 200C for heating the sensor element [para. 0110]); and
a leading-end protective layer disposed around an outer periphery of said element base in a predetermined range at least including said end surface, and being a porous layer including one or more unit layers (a porous protective layer 20C disposed around an outer periphery of the element base in a predetermined range at least including the end surface, as shown in Fig. 7, and the porous protective layer 20C includes two layers: an inner porous layer 21C and an outer porous layer 23C [para. 0108]).
Otsuka fails to expressly teach the distance from the heater to the end surface, LE, and thus Otsuka fails to teach the equation of instant claim 1. 
Otsuka does teach in example 1 of a gas sensor element, the porosities of the inner porous layer 21C and the outer porous layer 23C are, respectively, 69% and 38% (Table 1 [para. 0147]), the thickness of the inner porous layer 21C is 200 [Symbol font/0x6D]m [para. 0133], and the thickness of the outer porous layer 23C is 150 [Symbol font/0x6D]m or more [para. 0135]. One skilled in the art would recognize that according to the following annotated Fig. 7 of Otsuka, the thickness of the inner layer 21C, T1, is approximately equal to LE, with LE being the distance from the heater to the end surface. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the sensor element with the distance between the heater and the end surface LE being approximately equal to the thickness of the inner layer. Based on the above information, the equation of instant claim 1 becomes:
                
                    
                        
                            1
                        
                        
                            100000
                        
                    
                    
                        ∑
                        
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            j
                                        
                                    
                                    
                                        
                                            *
                                        
                                        
                                            j
                                        
                                    
                                
                                
                                    
                                        
                                            L
                                        
                                        
                                            E
                                        
                                    
                                
                            
                            =
                            
                                
                                     
                                    
                                        
                                            69
                                            *
                                            200
                                            +
                                            38
                                            *
                                            150
                                        
                                    
                                
                                
                                    100000
                                    *
                                    0.2
                                
                            
                            =
                            0.975
                             
                        
                    
                    ,
                
            
which satisfies                  
                    
                        
                            1
                        
                        
                            100000
                        
                    
                    
                        ∑
                        
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            j
                                        
                                    
                                    
                                        
                                            *
                                        
                                        
                                            j
                                        
                                    
                                
                                
                                    
                                        
                                            L
                                        
                                        
                                            E
                                        
                                    
                                
                            
                            >
                            0.05
                             
                            .
                             
                        
                    
                
             Furthermore, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device [MPEP 2144.04 (IV)]).


    PNG
    media_image1.png
    536
    854
    media_image1.png
    Greyscale


Regarding claim 2, Otsuka teaches the sensor element for said gas sensor according to claim 1, wherein said sensor element has an elongated planar shape, and said end surface is a surface on a side of one leading end portion in a longitudinal direction of said sensor element (Fig.2 shows that the sensor element has an elongated planar shape [para. 0058], and the above annotated Fig.7 shows the end surface marked by the red line is on a side of one leading end portion in a longitudinal direction of said sensor element [para 0108]. Fig.7 is a sectional view of the sensor element taken along the longitudinal direction [para. 0034]).

Regarding claims 3 and 7, Otsuka teaches the sensor element for said gas sensor according to claims 1 and 2, wherein n=2 (the inner porous layer 21C and outer porous layer 23C shown in Fig.7), and said leading-end protective layer is provided on said end surface to satisfy                          
                            
                                
                                    1
                                
                                
                                    100000
                                
                            
                            
                                ∑
                                
                                    
                                        
                                            
                                                
                                                    T
                                                
                                                
                                                    j
                                                
                                            
                                            
                                                
                                                    *
                                                
                                                
                                                    j
                                                
                                            
                                        
                                        
                                            
                                                
                                                    L
                                                
                                                
                                                    E
                                                
                                            
                                        
                                    
                                    >
                                    0.18
                                     
                                     
                                     
                                    (
                                    j
                                    =
                                    1,2
                                    )
                                
                            
                        
                     (According to the calculation in the rejected claim 1,                         
                            
                                
                                    1
                                
                                
                                    100000
                                
                            
                            
                                ∑
                                
                                    
                                        
                                            
                                                
                                                    T
                                                
                                                
                                                    j
                                                
                                            
                                            
                                                
                                                    *
                                                
                                                
                                                    j
                                                
                                            
                                        
                                        
                                            
                                                
                                                    L
                                                
                                                
                                                    E
                                                
                                            
                                        
                                    
                                    =
                                
                            
                            0.975
                        
                     , which falls within the claimed range).  

Regarding claim 4, Otsuka teaches the sensor element for said gas sensor according to claim 3. 
Otsuka teaches in Example 1 wherein 40%≤ρ1≤80% (The porosity of the inner porous layer 21C is 69% shown in Table 1 [para. 0147], which falls within the claimed range), and 15%≤ρ2≤40% (the porosity of the outer porous layer 23C is 38% shown in Table 1 [para. 0147], which falls within the claimed range).
Otsuka teaches in example 1, however, wherein the thickness T1 is 200 μm and the thickness T2 is 150 μm as outlined in the rejection of claim 1, and thus fails to expressly teach in the embodiment of example 1 wherein T1, T2 and LE fall within the claimed ranges. 

Otsuka does teach wherein the inner porous layer 21 can have a thickness T1 of 20 μm to 800 μm [para. 0091], and the outer porous layer 23 can have a thickness T2 of 100 μm to 800 μm [para. 0094]. 
Therefore, the ranges of T1 and T2 disclosed by Otsuka overlap the corresponding claimed ranges, while ρ1 and ρ2 disclosed by Otsuka fall within the corresponding claimed ranges. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP § 2144.05.I. 
Regarding the range of LE, Otsuka teaches wherein the LE value is approximately equal to the thickness of T1 as outlined in the rejection of claim 1 above and in view of annotated Fig.7. It is therefore obvious to have formed the structure using a distance LE that is approximately equal to T1, which is 20 μm to 800 μm [para. 0091]. Therefore, it would have been obvious to have selected and utilized LE with 20 μm to 800 μm, which overlaps the claimed range. Furthermore, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device [MPEP 2144.04 (IV)]). 

Regarding claim 5, Otsuka teaches the sensor element for said gas sensor according to claim 4, wherein said leading-end protective layer is provided on said end surface to satisfy                         
                            
                                
                                    1
                                
                                
                                    100000
                                
                            
                            
                                ∑
                                
                                    
                                        
                                            
                                                
                                                    T
                                                
                                                
                                                    j
                                                
                                            
                                            
                                                
                                                    *
                                                
                                                
                                                    j
                                                
                                            
                                        
                                        
                                            
                                                
                                                    L
                                                
                                                
                                                    E
                                                
                                            
                                        
                                    
                                    >
                                    0.25
                                     
                                     
                                     
                                    (
                                    j
                                    =
                                    1,2
                                    )
                                
                            
                        
                      (Based on the ranges of T1, T2, LE,  [Symbol font/0x72]1, and [Symbol font/0x72]2 in claim 4 above,  the leading-end protective layer is provided on the end surface to satisfy                         
                            
                                
                                    1
                                
                                
                                    100000
                                
                            
                            
                                ∑
                                
                                    
                                        
                                            
                                                
                                                    T
                                                
                                                
                                                    j
                                                
                                            
                                            
                                                
                                                    *
                                                
                                                
                                                    j
                                                
                                            
                                        
                                        
                                            
                                                
                                                    L
                                                
                                                
                                                    E
                                                
                                            
                                        
                                    
                                    >
                                    0.25
                                     
                                     
                                     
                                    (
                                    j
                                    =
                                    1,2
                                    )
                                
                            
                        
                    . For example, one can pick T1=400 [Symbol font/0x6D]m, T2=250 [Symbol font/0x6D]m , LE=400 [Symbol font/0x6D]m,  [Symbol font/0x72]1=69%, and ρ2=38% for illustrative purposes, and would have 
                
                    
                        
                            1
                        
                        
                            100000
                        
                    
                    
                        ∑
                        
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            j
                                        
                                    
                                    
                                        
                                            *
                                        
                                        
                                            j
                                        
                                    
                                
                                
                                    
                                        
                                            L
                                        
                                        
                                            E
                                        
                                    
                                
                            
                            =
                            
                                
                                     
                                    
                                        
                                            69
                                            *
                                            400
                                            +
                                            38
                                            *
                                            250
                                        
                                    
                                
                                
                                    100000
                                    *
                                    0.4
                                
                            
                            =
                            0.928
                             
                        
                    
                
            ,
which falls within the claimed range. Although this example is provided for illustrative purposes, there is a large range of values as outlined in the rejection of claim 4 above that would satisfy the equation of instant claim 5).  

Regarding claims 6 and 8, Otsuka teaches the sensor element for said gas sensor according to claims 5 and 7. 
Otsuka teaches in Example 1 wherein 50%≤ρ1≤80% (of instant claim 6) and 40%≤ρ1≤80% (of instant claim 8) (The porosity of the inner porous layer 21C is 69% shown in Table 1 [para. 0147], which falls within the claimed ranges), and 15%≤ρ2≤40% (the porosity of the outer porous layer 23C is 38% shown in Table 1 [para. 0147], which falls within the claimed range).
Otsuka teaches in example 1, however, wherein the thickness T1 is 200 μm and the thickness T2 is 150 μm as outlined in the rejection of claim 1, and thus fails to expressly teach in the embodiment of example 1 wherein T1, T2 and LE fall within the claimed range. 
Otsuka does teach wherein the inner porous layer 21 can have a thickness T1 of 20 μm to 800 μm [para. 0091], and the outer porous layer 23 can have a thickness T2 of 100 μm to 800 μm [para. 0094]. 
Therefore, the ranges of T1 and T2 disclosed by Otsuka overlap the corresponding claimed ranges, while ρ1 and ρ2 disclosed by Otsuka fall within the corresponding claimed ranges. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP § 2144.05.I. 
Regarding the range of LE, Otsuka teaches wherein the LE value is approximately equal to the thickness of T1 as outlined in the rejection of claim 1 above and in view of annotated Fig.7. It is therefore obvious to have formed the structure using a distance LE that is approximately equal to T1, which is 20 μm to 800 μm [para. 0091]. Therefore, it would have been obvious to have selected and utilized LE with 20 μm to 800 μm, which overlaps the claimed range. Furthermore, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device [MPEP 2144.04 (IV)]). 

Regarding claim 9, Otsuka teaches the sensor element for said gas sensor according to claim 8, wherein said leading-end protective layer is provided on said end surface to satisfy                         
                            
                                
                                    1
                                
                                
                                    100000
                                
                            
                            
                                ∑
                                
                                    
                                        
                                            
                                                
                                                    T
                                                
                                                
                                                    j
                                                
                                            
                                            
                                                
                                                    *
                                                
                                                
                                                    j
                                                
                                            
                                        
                                        
                                            
                                                
                                                    L
                                                
                                                
                                                    E
                                                
                                            
                                        
                                    
                                    >
                                    0.25
                                     
                                     
                                     
                                    (
                                    j
                                    =
                                    1,2
                                    )
                                
                            
                        
                      (Based on the ranges of T1, T2, LE,  [Symbol font/0x72]1, and [Symbol font/0x72]2 in claim 8 above,  the leading-end protective layer is provided on the end surface to satisfy                         
                            
                                
                                    1
                                
                                
                                    100000
                                
                            
                            
                                ∑
                                
                                    
                                        
                                            
                                                
                                                    T
                                                
                                                
                                                    j
                                                
                                            
                                            
                                                
                                                    *
                                                
                                                
                                                    j
                                                
                                            
                                        
                                        
                                            
                                                
                                                    L
                                                
                                                
                                                    E
                                                
                                            
                                        
                                    
                                    >
                                    0.25
                                     
                                     
                                     
                                    (
                                    j
                                    =
                                    1,2
                                    )
                                
                            
                        
                    . For example, one can pick up T1=400 [Symbol font/0x6D]m, T2=250 [Symbol font/0x6D]m , LE=400 [Symbol font/0x6D]m,  [Symbol font/0x72]1=69%, and ρ2=38% for illustrative purposes, and would have 
                
                    
                        
                            1
                        
                        
                            100000
                        
                    
                    
                        ∑
                        
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            j
                                        
                                    
                                    
                                        
                                            *
                                        
                                        
                                            j
                                        
                                    
                                
                                
                                    
                                        
                                            L
                                        
                                        
                                            E
                                        
                                    
                                
                            
                            =
                            
                                
                                     
                                    
                                        
                                            69
                                            *
                                            400
                                            +
                                            38
                                            *
                                            250
                                        
                                    
                                
                                
                                    100000
                                    *
                                    0.4
                                
                            
                            =
                            0.928
                             
                        
                    
                
            ,
which falls within the claimed range). Although this example is provided for illustrative purposes, there is a large range of values as outlined in the rejection of claim 8 above that would satisfy the equation of this instant claim.  
Regarding claim 10, Otsuka teaches the sensor element for said gas sensor according to claim 9. 
 Otsuka teaches in Example 1 wherein 50%≤ρ1≤80% (The porosity of the inner porous layer 21C is 69% shown in Table 1 [para. 0147], which falls within the claimed range), and 15%≤ρ2≤40% (the porosity of the outer porous layer 23C is 38% shown in Table 1 [para. 0147], which falls within the claimed range).
Otsuka does teach wherein the inner porous layer 21 can have a thickness T1 of 20 μm to 800 μm [para. 0091], and the outer porous layer 23 can have a thickness T2 of 100 μm to 800 μm [para. 0094]. 
Therefore, the ranges of T1 and T2 disclosed by Otsuka overlap the corresponding claimed ranges, while ρ1 and ρ2 disclosed by Otsuka fall within the corresponding claimed ranges. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP § 2144.05.I. 
Regarding the range of LE, Otsuka teaches wherein the LE value is approximately equal to the thickness of T1 as outlined in the rejection of claim 1 above and in view of annotated Fig.7. It is therefore obvious to have formed the structure using a distance LE that is approximately equal to T1, which is 20 μm to 800 μm [para. 0091]. Therefore, it would have been obvious to have selected and utilized LE with 20 μm to 800 μm, which overlaps the claimed range. Furthermore, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device [MPEP 2144.04 (IV)]). 

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure: Watanabe et al. (US 2017/0284958 A1) a sensor element 101 includes an element main body 101a that includes a porous protective layer 90 that covers at least part of the element main body 101a. The porous protective layer 90 includes a porous inner protective layer 92 and a porous outer protective layer 91. Sakakibara et al. (US 2016/0161445 A1) teaches a sensor element includes a sensor element main body including an oxygen ion-conductive solid electrolyte layer and a porous protective layer covering at least part of the sensor element main body. Onkawa et al. (US 2012/0211362 A1) teaches a gas sensor element including a plate-shaped element body and a porous protection layer. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIZHI QIAN whose telephone number is (571)272-3487. The examiner can normally be reached Monday-Thursday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.Q./Examiner, Art Unit 1795                                        

/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795